It is a great honour for me to address the Assembly 
today on behalf of Montenegro and to reaffirm our 
commitment to the United Nations and its Charter.

I wish to congratulate President Ashe on his 
election to the presidency of the General Assembly at 
its sixty-eighth session and to express the full support 
of the Montenegrin delegation to him personally and 
for the programme he has put forward. I wish also to 
extend my gratitude to the President of the General 
Assembly at its sixty-seventh session, Mr. Vuk Jeremi., 
our neighbour, for his energetic efforts and leadership, 
which contributed to dynamic and constructive 
discussions on various issues on the United Nations 
agenda. It is a special pleasure for me to pay tribute 
to the Secretary-General, Mr. Ban Ki-moon, for his 
tireless efforts to build a safer and more prosperous 
world.

The numerous challenges that the United Nations 
is currently facing are far more complex than previous 
ones. Those challenges are such that all of us have to 
ensure, through joint efforts, coordinated and efficient 
action to overcome them. That is our moral, collective 
obligation towards the well-being of future generations.

The challenge of achieving sustainable development 
and integrating its three dimensions is the greatest of 
them all. It is encouraging that the General Assembly, 
bound by the Rio outcome document (resolution 
66/288, annex), is successfully addressing this priority. 
With the establishment of the Open Working Group on 
Sustainable Development Goals, the Intergovernmental 
Committee of Experts on Sustainable Development 
Financing and the High-level Political Forum, the 
institutional framework as a platform for substantive 
work has been strengthened.

In that context, the role of the United Nations 
and the results of efforts to achieve the Millennium 
Development Goals (MDGs) by 2015 are becoming 
more important than ever. I am certain that the United 
Nations, guided by the synergy and pragmatic approach 
of its Members and all stakeholders, will be able to 
respond to that highly complex challenge. Such an 
approach will contribute to our well-being and a safer 
future for all of us, further strengthening the central 
role of the United Nations in the system of global 
governance. 

To that end, poverty eradication and the other 
unmet MDGs must remain at the heart of the post-
2015 development agenda. We must define future 
sustainable development goals on the basis of the 
experience and lessons learned from our success or 
failure in accomplishing the tasks set by the Millennium 
Declaration (resolution 55/2). Montenegro is working 
diligently on the MDGs and is close to meeting them.

Our sustainable development goals must be clear, 
universal, flexible and coherent, and represent a central 
part of the post-2015 global development agenda. They 
must clearly reflect political commitment to sustainable 
development and promote economic development, 
social inclusion, the sustainable use of natural resources 
and protection of the environment as well peace and 
security. As a member of the Open Working Group 
on Sustainable Development Goals, Montenegro is 
working assiduously to define those goals, taking into 



consideration national characteristics and capacities 
and individual countries’ development priorities.

After three years of strong economic growth in 
Montenegro, the global economic and financial crisis 
affected us, too, leading to a drop in investment, banks’ 
credit activities and foreign trade. The patterns of 
economic growth have changed, so we have adapted 
our economic policy to the new circumstances. At the 
same time, the Government has adopted a medium-
term development plan modeled on the European 
Union’s Europe 2020 strategy. The three pillars that 
Montenegro will base its sustainable development on 
are smart growth, sustainable growth and inclusive 
growth. The national plan will make our structural and 
institutional reforms more consistent with development-
oriented public measures and investments. Aware of 
the importance of that issue, we are setting up a centre 
for sustainable development in Montenegro that will 
become operational in early 2014. We hope that in time 
it will take on a regional role and become part of the 
Sustainable Development Solutions Network, based on 
the outcome of the 2012 United Nations Conference on 
Sustainable Development.

One issue that is inseparable from the post-2015 
development framework is that of climate change. 
Montenegro is committed to intensifying its efforts 
to promote the adoption by 2015 of a comprehensive 
and legally binding agreement that would apply to all. 
We call on every country, in particular the major world 
economies, to step up their efforts related to mitigating 
the impact of climate change and reaching a global 
climate agreement. In that regard, we emphasize our 
full support for the Secretary-General’s initiative in 
convening a conference on climate change in September 
2014.

The maintenance and promotion of international 
peace and security is a continuing challenge for the 
United Nations. We note that in some crisis areas, such 
as Mali, significant progress has been made in reducing 
violence and instability, while the situations in the 
Democratic Republic of the Congo, the Central African 
Republic, the Sudan and South Sudan still need the 
continued attention and efforts of the Security Council 
and other relevant actors.

Due to the overall consequences for the country 
itself and for the broader region, the crisis in Syria 
regrettably still monopolizes the attention of the global 
body politic and is at the top of the agenda of the United 
Nations. We are deeply concerned about the continuing 
deterioration of the situation in Syria and most strongly 
condemn any form of violence, killing of civilians and 
violation of human rights. We especially condemn the 
use of chemical weapons confirmed by the United 
Nations inspection team, which Secretary-General Ban 
Ki-moon has labeled a war crime. We urge that those 
responsible for crimes in Syria and for violations of 
international law be brought to account. 

The agreement reached between the United 
States and the Russian Federation gives us hope for 
a diplomatic solution to the crisis and an end to the 
conflict in Syria through resolute action on the part 
of the Security Council. We believe that a political 
solution and a democratic transition are the only way 
to end a tragic conflict that has led to a humanitarian 
crisis of incalculable proportions, affecting the whole 
region.

The case of Syria, among others, highlights the 
importance of preventive measures and mediation 
in preserving international peace and security. 
Strengthening the capacity of the United Nations to 
achieve an early response and suppress threats before 
they become a source of conflict will be key to dealing 
with similar situations in future. Montenegro supports 
the promotion of the concept of the responsibility to 
protect and its operationalization, with prevention as 
an integral element. We are in favour of continuing the 
debate on the international community’s responsibility 
for taking timely and decisive action to prevent mass 
suffering.

In the context of the situation in the Middle East, 
we are particularly pleased by the resumption of 
Palestinian-Israeli negotiations after several stalled 
years, and we commend the mediation efforts of the 
United States Secretary of State. Montenegro believes 
that direct negotiations are the best way to reach a 
comprehensive and sustainable settlement.

With the intention of taking on additional 
responsibilities and contributing to the promotion 
of global peace and security and the observance of 
universal values, rights and freedoms as a responsible 
and proactive member of the international community, 
Montenegro is seeking a non-permanent seat on the 
Security Council for 2026-2027.

Besides its strong support for improving the 
conception and structural development of United 
Nations peacebuilding and peacekeeping capacities, 
Montenegro recognizes the importance of the rule of 



law and the protection of civilians, particularly women 
and children, and urges United Nations missions to 
consistently fulfil their mandates in that area. We 
condemn all forms of violence, especially sexual 
violence against women and girls in conflict situations, 
and we therefore support the implementation of the 
agenda on women and peace and security and, in that 
context, Security Council resolution 1325 (2000) and 
other relevant resolutions.

The adoption of the Arms Trade Treaty as the first 
legally binding instrument in that area will undoubtedly 
contribute to global efforts in the field of disarmament 
and non-proliferation. I am pleased to emphasize that 
Montenegro was a firm supporter of a comprehensive 
and strongly worded Arms Trade Treaty from the outset 
and was among the first 65 countries to sign it. We are 
conscious of how important it is that the Treaty enters 
into force as soon as possible and will therefore make 
every effort to ensure its speedy ratification.

The increased integration of human rights into 
every aspect of the work of the United Nations, ensuring 
universal respect for human rights, and the effectiveness 
of the United Nations system in the area of human rights 
constitute the guidelines for action for Montenegro, 
especially through the Human Rights Council, of which 
my country is a member. By cooperating actively with 
the Council and its special proceedings, as well as with 
Member States, we contribute to timely and efficient 
deliberations on issues relating to the promotion of 
human rights and responding adequately to cases of 
human rights violations. 

At the national level, we are striving to strengthen 
a political, social and economic environment that 
allows for the free exercise of human rights without 
any form of discrimination. We focus particularly 
on strengthening the position and role of women in 
society and on preventing violence against them and 
other vulnerable groups, including children, disabled 
persons and members of the lesbian, gay, bisexual and 
transgender community. As Chair of the Decade of 
Roma Inclusion for 2005-2010, Montenegro has also 
focused particularly on improving the position of Roma 
in our society.

Montenegro remains committed to an effective 
multilateral system in which the United Nations plays 
a central role, and we support pragmatically oriented 
initiatives and actions for its reform. We believe that 
reforming and reorganizing the Security Council, as 
the key actor in the maintenance of international peace, 
is essential, as are revitalizing the General Assembly 
and reforming the Economic and Social Council. In 
general, such reform, particularly of the Security 
Council, would contribute greatly to strengthening the 
position, relevance and authority of the Organization 
as a whole and bringing it into harmony with modern 
geopolitical processes and challenges. 

Montenegro’s work within the Organization is 
based on the principle of multilateral cooperation and 
respect for the principles and values enshrined in the 
Charter of the United Nations. We are aware of the 
importance to our visibility and effectiveness at the 
international level of strong and stable neighbourly 
relations and of strengthening cooperation in all areas.

We are successfully implementing the internal 
reforms required for the achievement of our main 
foreign policy priorities — membership in the European 
Union and NATO. The accession negotiations with the 
European Union, after the provisional closing of two 
chapters, are entering a new and more demanding 
phase. The new approach in that phase of the process 
is based on reforms in the areas of the rule of law, 
strengthening judicial processes and the protection of 
human rights and fundamental freedoms, which are of 
particular importance for the citizens of Montenegro.

In parallel, my country is strongly committed to 
Euro-Atlantic integration. As a country that will soon 
become a NATO member, we are working devotedly 
on the fourth annual national programme and reform 
implementation in order to be fully ready by the time 
our invitation for alliance membership is formalized. 
We believe that membership will also contribute to 
reinforcing security in the Balkans, where events of the 
recent bitter past can be attributed, in part, to a lack of 
strong security arrangements.

Montenegro is seen as a stability factor in our 
region, as confirmed by continuing advances in 
political, economic, social and cultural cooperation 
with all of its neighbours. With regional cooperation 
high on our agenda, Montenegro actively participates 
in regional organizations. We believe that the recently 
launched West Balkans 6+2 initiative, the modalities of 
which are the subject of intense discussion, will help 
us to focus regional activities on specific development 
projects of common interest to participating States that 
are aimed at speeding up European integration and 
improving the quality of life of our citizens. We believe 
that those efforts, together with European Union 
synergy, the South-East European Cooperation Process 



and the Regional Cooperation Council, will draw the 
States of the region closer together and to the common 
goal of the European Union.

The international community, led by the United 
Nations, with the active participation and decisive 
contributions of all stakeholders, must continue its 
search for adequate responses and channel its efforts 
towards solving the increasingly complex issues and 
challenges that we are facing. Each and every country, 
irrespective of size, has, without any doubt, a part to 
play in finding such solutions, based on the mutual 
trust and cooperation necessary to build a better world.
